Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1667 Filed 12/23/20 Page 1 of 18




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


     In re StockX Customer                 Case No. 19-12441
     Data Security Breach
     Litigation                            Honorable Victoria A. Roberts

__________________________/

             ORDER GRANTING DEFENDANT’S MOTION TO
           DISMISS AND COMPEL ARBITRATION [ECF No. 30]

I.     INTRODUCTION

       Eight individuals bring this putative class action against StockX

seeking to represent a nationwide class and several subclasses of

individuals who allegedly have been harmed by StockX’s failure to protect

their confidential and personal information from a data breach.

       StockX moves the Court to dismiss the complaint for improper venue

and to compel arbitration under the Federal Arbitration Act, 9 U.S.C. § 1, et

seq. Alternatively, it says the Court should dismiss the complaint for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1), because the

named Plaintiffs lack standing, or for failure to state a claim upon which

relief can be granted, pursuant to Fed. R. Civ. P. 12(b)(6)

       For the reasons below, the Court GRANTS StockX’s motion to

dismiss and compel arbitration. [ECF No. 30].
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1668 Filed 12/23/20 Page 2 of 18




II.   BACKGROUND

      StockX is an e-commerce platform where users can purchase and

sell luxury goods, fashion clothing, rare sneakers, and accessories.

      The eight named Plaintiffs are registered users of StockX: (1) Kansas

resident I.C. – a minor by and through his natural parent, Nasim Chaudhri;

(2) New Jersey resident M.S. – a minor by and through his natural parent,

Shuli Shakarchi; (3) Kansas resident Adam Foote; (4) New York resident

Anthony Giampetro; (5) Georgia resident Kwadwo Kissi; (6) New York

resident Richard Harrington; (7) Florida resident Johnny Sacasas; and (8)

California resident Chad Bolling (“Plaintiffs”).

      A.    Creating a StockX Account and StockX’s Terms of Service

      To create a StockX account, each Plaintiff had to complete the

registration process, which involved manually and affirmatively checking a

box indicating that he agreed to the then-current version of the Terms of

Service (“Terms”) and Privacy Policy. When registering for a StockX

account through a web browser or StockX’s mobile app, Plaintiffs were first

shown a “Sign Up” screen containing an unchecked, clickable box next to a

message that states to the new user: “By signing up, you agree to the

Terms of Service and Privacy Policy”:




                                        2
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1669 Filed 12/23/20 Page 3 of 18




      The phrase “Terms of Service” is an active hyperlink and appears in

blue or green – different colors from the other text in that sentence, clearly

indicating that they are active hyperlinks that can be clicked on. By clicking

on the “Terms of Service” hyperlink, another window immediately opens

within the web browser containing the text of the then-current Terms.

      No Plaintiff could have advanced to the next step to complete his

StockX account registration unless and until he affirmatively clicked on the

box next to the message that expressly states: “By signing up, you agree to

the Terms of Service and Privacy Policy.” As such, all Plaintiffs



                                       3
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1670 Filed 12/23/20 Page 4 of 18




encountered the Terms when they signed up to create their StockX

account, and each Plaintiff had the opportunity to review the Terms prior to

clicking on the box and consenting to the Terms. Considering each Plaintiff

is a registered StockX user, each Plaintiff manually clicked on – or

“checked” – the box and affirmatively agreed to the Terms to sign up for

and create his StockX user account.

      Furthermore, each time Plaintiffs logged in and continued to use their

StockX account, they would have been shown a screen informing them that

“[b]y logging in, you agree to the Terms of Service and Privacy Policy.” To

log in to their StockX accounts, each Plaintiff was then required to

affirmatively click the button in the screenshot labeled “Log In” and again

consent to the then-current Terms. Like the Sign Up screen, the words

“Terms of Service” are in green – a different color from the other text in that

sentence, clearly indicating that it is an active hyperlink that can be clicked

on. When a consumer clicked on the “Terms of Service” hyperlink, another

window would open within the web browser containing the entire text of

StockX’s then-current Terms. Thus, whenever Plaintiffs logged into their

StockX account, they agreed to StockX’s then-current version of the Terms.

      All Plaintiffs created their StockX account in 2016 or later. Since

November 10, 2015, StockX has revised its Terms twice – on October 17,



                                       4
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1671 Filed 12/23/20 Page 5 of 18




2017 and October 9, 2018. The October 9, 2018 Terms are StockX’s

current terms.

      Four Plaintiffs created their StockX account after October 9, 2018;

thus, by creating their account, those Plaintiffs agreed to the October 9,

2018 version of the Terms (“Current Terms”). While the other four Plaintiffs

created their StockX account before StockX implemented the Current

Terms, StockX establishes by an uncontested affidavit that each of those

Plaintiffs agreed to the Current Terms; specifically, it establishes that each

of those Plaintiffs logged into and used their StockX account after October

9, 2018 – when the Current Terms went into effect. Thus, by logging into

and using their StockX account after October 9, 2018, those Plaintiffs also

agreed to the Current Terms. See supra; see also Section 1 of StockX’s

November 2015 Terms, October 2017 Terms and Current Terms (allowing

StockX to change the Terms and stating that continued use of their StockX

account after the Terms change constitutes acceptance of the new Terms).

      Because all eight Plaintiffs agreed to the Current Terms, they are the

relevant version of the Terms governing this dispute.

      StockX’s Current Terms – like earlier versions of its Terms – contain

a mandatory arbitration provision which provides that any and all disputes

or claims that arise between StockX users and StockX must be resolved



                                       5
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1672 Filed 12/23/20 Page 6 of 18




exclusively through final and binding arbitration. Unlike earlier versions of

StockX’s Terms, the Current Terms also contain a delegation provision that

delegates the issue of arbitrability to the arbitrator:

      Other than issues related to the CLASS ACTION WAIVER, the
      arbitrator, and not any federal, state, or local court or agency,
      shall have exclusive authority to resolve any dispute arising out
      of or relating to the interpretation, applicability, enforceability or
      formation of this Agreement to Arbitrate, any part of it, or of the
      Terms including, but not limited to, any claim that all or any part
      of this Agreement to Arbitrate or the Terms is void or voidable.

      The arbitration will be conducted by the American Arbitration
      Association (“AAA”) under its rules and procedures . . . .

[ECF No. 30-8, PageID.1294].

      B.    This Action

      This action arises from a data breach to StockX’s system which

occurred sometime in May 2019.

      Plaintiffs filed this and three other similar actions in 2019 and early

2020. In March 2020, the Court entered a stipulated order consolidating the

cases. Plaintiffs filed a consolidated class action complaint in May 2020.

      Plaintiffs say StockX sent an email to its users on August 1, 2019

requiring a password reset because it had completed “system updates.”

Plaintiff allege that in reality, StockX suffered a data breach with more than

6.8 million user accounts stolen by a cyber thief, who listed the data for

sale on the “Dark Web,” where the data was then sold multiple times and


                                        6
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1673 Filed 12/23/20 Page 7 of 18




later re-listed on other underground hacker forums. Plaintiffs claim that

after StockX’s deception was reported by technology media outlets, StockX

sent a follow-up email to its users, acknowledging that its system had been

breached and that an unknown criminal had stolen confidential customer

data such as names, email addresses, shipping addresses, usernames,

passwords, and purchase history. They allege that some Plaintiffs began to

suffer identity theft and other fraudulent activities shortly after the breach.

       Plaintiffs bring their claims on behalf of a nationwide class and

several subclasses of individuals who allegedly have been harmed by

StockX’s failure to protect their confidential and personal information and

by StockX’s deceptive statements relating to the data breach.

       StockX moves to compel arbitration and dismiss the complaint.

StockX’s motion is fully briefed.

III.   ANALYSIS

       Because the Court grants StockX’s motion to compel arbitration, it is

unnecessary to discuss StockX’s other grounds for dismissal. The Court

deems those arguments MOOT.

       A.    The Federal Arbitration Act

       The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., provides

that a written agreement to arbitrate disputes arising out of a transaction in



                                        7
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1674 Filed 12/23/20 Page 8 of 18




interstate commerce “shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. The FAA “places arbitration agreements on an

equal footing with other contracts, and requires courts to enforce them

according to their terms.” Rent-A-Center, West, Inc. v. Jackson, 561 U.S.

63, 67 (2010). “To enforce this dictate, the [FAA] provides for a stay of

proceedings when an issue is referable to arbitration and for orders

compelling arbitration when one party has failed or refused to comply with

an arbitration agreement.” Javitch v. First Union Sec., Inc., 315 F.3d 619,

624 (6th Cir. 2003) (citing 9 U.S.C. §§ 3 and 4).

      Section 4 of the FAA provides the procedure the Court follows when

presented with a petition to compel arbitration:

        A party aggrieved by the . . . refusal of another to arbitrate
        under a written agreement for arbitration may petition any
        United States district court . . . for an order [compelling
        arbitration]. . . The court shall hear the parties, and upon
        being satisfied that the making of the agreement for
        arbitration or the failure to comply therewith is not in issue,
        the court shall . . . order . . . the parties to proceed to
        arbitration in accordance with the terms of the agreement. . .
        If the making of the arbitration agreement [is] in issue, the
        court shall proceed [to trial].

9 U.S.C. § 4. While the FAA expresses a “liberal federal policy favoring

arbitration,” the Court must find that the parties agreed to arbitrate the




                                       8
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1675 Filed 12/23/20 Page 9 of 18




dispute at issue before compelling arbitration. Great Earth Companies, Inc.

v. Simons, 288 F.3d 878, 887, 889 (6th Cir. 2002).

      “Generally, whether the parties are bound by a given arbitration

clause raises a question of arbitrability for a court to decide.” In re: Auto.

Parts Antitrust Litig., 951 F.3d 377, 381 (6th Cir. 2020) (citation and internal

quotation marks omitted). However, the parties may instead “agree to have

an arbitrator decide not only the merits of a particular dispute but also

‘gateway’ questions of ‘arbitrability,’ such as whether the parties have

agreed to arbitrate or whether their agreement covers a particular

controversy.” Id. at 381-82 (quoting Henry Schein, Inc. v. Archer & White

Sales, Inc., –– U.S. ––, 139 S. Ct. 524, 529 (2019)).

      Such an agreement – referred to as a “delegation provision” – “is

simply an additional, antecedent agreement” which “the party seeking

arbitration asks the federal court to enforce, and the FAA operates on this

additional arbitration agreement just as it does on any other.” Id. at 382

(quoting Rent-A-Ctr., 561 U.S. at 70). For a delegation provision to be valid,

there must be “clear and unmistakable” evidence that the parties agreed to

have an arbitrator decide gateway questions of arbitrability. Blanton v.

Domino’s Pizza Franchising LLC, 962 F.3d 842, 844 (6th Cir. 2020).




                                        9
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1676 Filed 12/23/20 Page 10 of 18




       As the Sixth Circuit recently explained, “courts should order

 arbitration of a dispute only where the court is satisfied that neither the

 formation of the parties’ arbitration agreement nor (absent a valid provision

 specifically committing such disputes to an arbitrator) its enforceability or

 applicability to the dispute is in issue.” In re: Auto. Parts Antitrust Litig., 951

 F.3d at 382–83 (citation omitted; emphasis added). “In other words,

 whether an arbitration agreement was formed is always a question to be

 resolved by the court, and whether the arbitration agreement is enforceable

 or covers a particular claim is also typically a question for the court unless it

 has been effectively delegated to the arbitrator.” Ingram v. Neutron

 Holdings, Inc., 467 F. Supp. 3d 575, 581 (M.D. Tenn. 2020).

       Finally, the Court applies the summary judgment standard under Fed.

 R. Civ. P. 56 when ruling on a motion to compel arbitration. See Simons,

 288 F.3d at 889 (to withstand a motion to compel arbitration, “the party

 opposing arbitration must show a genuine issue of material fact as to the

 validity of the agreement to arbitrate . . . [a] showing [which] mirrors that

 required to withstand summary judgment”); Weddle Enterprises, Inc. v.

 Treviicos-Soletanche, J.V., No. 14-00061, 2014 WL 5242904, at *2 (W.D.

 Ky. Oct. 15, 2014) (“A motion to dismiss based on the existence of a valid

 arbitration agreement is not evaluated under the usual Fed. R. Civ. P.



                                         10
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1677 Filed 12/23/20 Page 11 of 18




 12(b)(6) standard. Instead, courts apply the standard applicable to motions

 for summary judgment.” (internal citation omitted)).

       B.    StockX’s Arbitration Agreement

             i.     Plaintiffs’ Arguments Regarding the Arbitration
                    Agreement as a Whole

       Plaintiffs say the Court should deny StockX’s motion to compel

 arbitration, arguing that: (1) no valid arbitration agreement exists with

 respect to the two minor Plaintiffs under the infancy doctrine (which allows

 a minor to disaffirm a contract); and (2) the arbitration agreement is invalid

 because it is unconscionable.

       StockX correctly points out that Plaintiffs do not contest the formation

 or existence of the arbitration agreement. StockX says that because

 Plaintiffs’ arguments go solely to whether the arbitration agreement is

 enforceable, they are subject to arbitration because the delegation clause

 provides the arbitrator exclusive authority to resolve arguments related to

 the enforceability of the agreement. See supra Section II.A. (“the arbitrator

 . . . shall have exclusive authority to resolve any dispute . . . relating to the .

 . . enforceability . . . of this Agreement to Arbitrate . . . or of the Terms

 including . . . any claim that . . . this Agreement to Arbitrate or the Terms is

 void or voidable”).




                                         11
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1678 Filed 12/23/20 Page 12 of 18




       Plaintiffs argue that “the Court must analyze the threshold issue of

 whether the arbitration agreement itself is unenforceable before reaching

 the issue of the delegation clause. And since here the arbitration

 agreement is unenforceable, the Court need not reach the issue of the

 delegation clause.” The Court disagrees.

       In contending that despite the delegation clause, the Court – and not

 the arbitrator – must decide their arguments that the arbitration agreement

 is unenforceable, Plaintiffs rely on Taylor v. Pilot Corp., 955 F.3d 572 (6th

 Cir. 2020), where – in dicta – the court noted that “[Sixth Circuit] case law

 strongly suggests that the district court has the authority to determine

 whether the signature on an arbitration agreement is valid in advance of

 compelling arbitration in accordance with that agreement” – even when the

 alleged agreement contained a delegation clause. Id. at 577. Taylor is

 distinguishable.

       The dispute in Taylor concerned the formation – as opposed to the

 validity – of the arbitration agreement, with a “number of Plaintiffs claim[ing]

 that they were not employees of Pilot on the dates indicated on those

 alleged agreements and thus no binding arbitration agreement was

 formed.” 955 F.3d at 576. The Sixth Circuit explained that “[t]he FAA’s

 demand for consent-based arbitration agreements would be severely



                                       12
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1679 Filed 12/23/20 Page 13 of 18




 undermined if the law operated otherwise . . . ‘Party A could forge party B’s

 name to a contract and compel party B to arbitrate the question of the

 genuineness of its signature.’” Id. at 577 (citation omitted).

       Unlike in Taylor – where the plaintiffs claimed that they never even

 formed an arbitration agreement to which they could be bound – Plaintiffs

 do not challenge the formation of the arbitration agreement. They – like the

 plaintiffs in Rent-A-Center – challenge the validity of the arbitration

 agreement.

       As the Supreme Court explained in Rent-A-Center, when being asked

 to enforce a delegation provision giving exclusive authority to the arbitrator

 to resolve disputes relating to the enforceability of an arbitration agreement

 – like StockX requests – the Court may only consider arguments that

 challenge the delegation provision specifically, not those that challenge the

 validity of the agreement as a whole or that would render the entire

 agreement invalid. See Rent-A-Ctr., 561 U.S. at 72-74 (disregarding

 unconscionability arguments that challenged the validity of the agreement

 as a whole instead of the validity of the delegation provision specifically).

       Plaintiffs’ unconscionability and infancy doctrine arguments do not

 challenge the validity “of the precise agreement to arbitrate at issue” – i.e.,

 the delegation clause. See id. at 72. Indeed, like the unconscionability



                                        13
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1680 Filed 12/23/20 Page 14 of 18




 arguments raised in Rent-A-Center, Plaintiffs’ unconscionability arguments

 relate to the validity of the arbitration agreement as a whole – they are not

 specific to the delegation provision. Thus, the Court may not consider them

 in deciding whether to enforce the delegation clause. See id. (“unless

 [plaintiff] challenged the delegation provision specifically, we must treat it

 as valid under § 2, and must enforce it under §§ 3 and 4, leaving any

 challenge to the validity of the Agreement as a whole for the arbitrator”).

 The same is true for the minor-Plaintiffs’ infancy doctrine argument: it

 challenges the enforceability of the agreement as a whole and must be left

 for the arbitrator to decide. See id.

             ii.   Plaintiffs’ Arguments Regarding the Delegation of
                   Arbitrability Clause

       Plaintiffs use the majority of their space to argue that the Court need

 not consider the delegation clause because the arbitration agreement as a

 whole is unenforceable. However, in the final few paragraphs of their

 opposition to StockX’s motion to compel arbitration, Plaintiffs say the

 delegation clause is invalid because: (1) StockX has not met its burden of

 showing that all Plaintiffs agreed to the delegation clause; and (2) the

 delegation clause is unenforceable with respect to the two minor Plaintiffs.




                                         14
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1681 Filed 12/23/20 Page 15 of 18




       With respect to the first argument, StockX must prove that the parties

 “clearly and unmistakably” agreed to arbitrate “‘gateway’ questions of

 ‘arbitrability.’” Rent-A-Ctr., 561 U.S. at 68-70 n.1.

       Plaintiffs say StockX fails to meet this burden. They say StockX

 unilaterally modified its Terms on October 9, 2018 to include the delegation

 clause, and that earlier versions of the Terms delegated questions of

 arbitrability to the Court. Thus, Plaintiffs say StockX fails to show that the

 four Plaintiffs who created their StockX account before October 9, 2018 –

 Kissi, Bolling, Giampetro, and M.S. – agreed to arbitrate arbitrability. The

 Court disagrees.

       Although those four Plaintiffs created their StockX account before

 October 9, 2018, StockX establishes that each of them continued to log into

 and use their StockX account after October 9, 2018. By logging into and

 using their StockX account after that date, they agreed to StockX’s October

 9, 2018 version of the Terms. See supra Section II.A. Plaintiffs say they

 do not accept this and that there is a question of fact regarding whether

 they accepted the Current Terms. However, Plaintiffs’ statement is

 conclusory and insufficient to show that a genuine issue of material fact

 exists. Plaintiffs accepted the Current Terms – including the delegation of

 arbitrability provision.



                                        15
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1682 Filed 12/23/20 Page 16 of 18




       Additionally, like the agreement in Blanton, StockX’s Terms expressly

 incorporate the AAA Rules into the agreement and helpfully include a link

 to the AAA’s website –which the Sixth Circuit found to be “pretty compelling

 evidence that [plaintiff] agreed to arbitrate ‘arbitrability.’” Blanton, 962 F.3d

 at 845-46 (“[D]istrict courts in our circuit have long found that the

 incorporation of the AAA Rules provides ‘clear and unmistakable’ evidence

 that the parties agreed to arbitrate ‘arbitrability.’” (citations omitted)).

       Plaintiffs’ first argument fails. There is “clear and unmistakable”

 evidence that the parties agreed to arbitrate arbitrability.

       Their second argument also fails. Plaintiffs say that the infancy

 doctrine renders the delegation clause invalid and unenforceable for the

 same reasons that it invalidates the arbitration agreement. They also say

 that “an agreement to arbitrate arbitrability is . . . more difficult for minors to

 understand” than an agreement to arbitrate a dispute, and that “forcing

 arbitration . . . would gut the infancy doctrine and fail to protect minors from

 contractual obligations they did not have the capacity to make or

 understand.” However, Plaintiffs cite no case law for either contention.

       Plaintiffs’ infancy defense is no different from their argument that the

 entire arbitration agreement is unenforceable. Moreover, contrary to

 Plaintiffs’ argument, minors are capable of contracting; “their contracts [are]



                                         16
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1683 Filed 12/23/20 Page 17 of 18




 valid until disaffirmed.” Semmens v. Floyd Rice Ford, Inc., 1 Mich. App.

 395, 400 (1965). Therefore, the relevant question is whether the

 delegation clause in StockX’s Terms extends to the issue of whether a

 minor effectively disaffirmed the arbitration agreement; that is, whether

 pursuant the delegation clause the arbitrator has exclusive authority to

 determine if the minor Plaintiffs disaffirmed the agreement. Because the

 issue relates to the enforceability of the arbitration agreement, the Court

 finds that it does. A court in this Circuit recently concluded the same when

 faced with a similar delegation clause and similar infancy defense:

       even if the court believes that the defendant’s assertion that the
       plaintiffs’ claims in this lawsuit are subject to arbitration is utterly
       without merit, or ‘wholly groundless,’ Henry Schein prohibits
       denial of the Motion to Compel on that basis, because the fact
       remains that the enforceability of the contract, based on the
       validity of [plaintiff]’s infancy defense as a basis for rescinding
       the contract, is a question of arbitrability that has been
       delegated to the arbitrator.

 Ingram v. Neutron Holdings, Inc., 467 F. Supp. 3d 575, 585 (M.D. Tenn.

 2020). For the same reasons as Ingram, the Court finds that Plaintiffs’

 infancy defense is a question of arbitrability reserved for the arbitrator.

       StockX demonstrates that this matter should be referred to

 arbitration, and Plaintiffs fail to show that StockX’s motion to compel

 arbitration should not be granted.




                                         17
Case 2:19-cv-12441-VAR-EAS ECF No. 42, PageID.1684 Filed 12/23/20 Page 18 of 18




 IV.   CONCLUSION

       StockX’s motion to dismiss is GRANTED IN PART and MOOT IN

 PART.

       The Court GRANTS StockX’s motion to compel arbitration; its other

 arguments for dismissal are MOOT.

       Plaintiffs’ complaint is DISMISSED.

       IT IS ORDERED.
                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
 Dated: December 23, 2020




                                      18
